Citation Nr: 1441758	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-26 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected left knee degenerative arthritis with chondromalacia.


REPRESENTATION

Veteran represented by:	John March, Agent


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the RO.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of VA treatment records from 2007 to 2011.  The Veterans Benefits Management System (VBMS) does not include any documents.    


FINDING OF FACT

The Veteran failed, without explanation, to report for VA examinations scheduled in July 2012 and August 2013 in conjunction with his claim for increase; a basis for rescheduling has not been presented.


CONCLUSION OF LAW

The claim for an increased rating for left knee degenerative arthritis with chondromalacia must be denied by law.  38 C.F.R. § 3.655(a), (b) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the Court of Appeals for Veterans' Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The record reflects that VA provided the Veteran with the notice required under VCAA by a letter dated in May 2011.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In connection with the current appeal, available service treatment records and VA treatment records have been obtained.  The Veteran was also afforded a VA examination in May 2011.  

Thereafter, the Veteran was scheduled for new examinations in July 2012 and August 2013.  While the Veteran was afforded an opportunity to report for the July 2012 and August 2013 VA examinations, his failure to attend the examinations has been well-documented in the record and he has not provided any reason for his absence.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  There is no evidence of record indicating that the Veteran requested that the examinations be rescheduled or that he provided good cause for his failures to report.  See 38 C.F.R. § 3.655 (2013).

As the Court has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Given the RO's efforts in attempting to arrange for a VA examination, it would be unreasonable to place a burden upon VA to turn up heaven and earth in an attempt to secure further response from the claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Failure to Report for VA Examination

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

However, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2013).  VA regulations define an original claim as an initial application on a form prescribed by the VA Secretary.  38 C.F.R. § 3.160 (2013).

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  38 C.F.R. § 3.160(b) (2013).  Rather, the Veteran's original claim for compensation was received by VA in September 2001.  Service connection for the left knee disability was granted, and a 10 percent rating was assigned, effective on September 12, 2001.  

The Veteran submitted a claim for an increased rating for the service-connected left knee degenerative arthritis with chondromalacia in April 2011.

The Veteran was afforded a VA examination in May 2011.  The Board finds, based on the evidence of record, that an additional examination was deemed to be necessary to determine the current severity of the service-connected left knee disability.  

Otherwise, the service-connected disability could not be properly rated.  VA scheduled the Veteran for examinations in July 2012 and August 2013.  The Veteran failed to report to the examinations without good cause.

There is nothing in the claims file to suggest that the Veteran did not receive notification of the examinations.  Moreover, he has not indicated that he did not receive notification from VA or provided any reason that would warrant rescheduling.  

Therefore, the Board finds no evidence that the Veteran did not receive notice of the examinations and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence.  See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (providing that the presumption of regularity applies to examinations).  In May 2011, the Veteran was informed by letter that a failure to report to a VA examination could result in the denial of his claim.

A memorandum dated in August 2013 indicates that the RO made a third attempt to schedule a VA examination for the Veteran, but was unable to do so as he was unresponsive to numerous phone calls and a request made via written letter.  

Although the actual notice letter for the date and time of the examination is not present in the claims folder, the presumption of regularity still applies per VA's normal practice of advising the claimant of the time and place of a VA examination.  

Therefore, on this record, the Board cannot find that the Veteran has provided good cause for his failure to report for the examination.  See 38 C.F.R. § 3.655.  

A claimant is responsible for cooperating with VA in the development of his claim.  38 U.S.C.A. § 5107(a); Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).

As the Veteran failed to report for an examination scheduled for his claim for an increase, his claim must be denied by operation of law.  Moreover, the Veteran has provided any reason for his failure to appear for the scheduled hearings

The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met regarding the claim for an increased evaluation for the service-connected left knee degenerative arthritis with chondromalacia, and the claim must be denied pursuant to the operative regulation. 38 C.F.R. § 3.655(b) (2013).


ORDER

The claim for an evaluation in excess of 10 percent for service-connected left knee degenerative arthritis with chondromalacia is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals




Department of Veterans Affairs


